In a matrimonial action, the plaintiff appeals from so much of an order of the Supreme Court, Rockland County (Slifkin, J.), entered September 2, 1981, as directed that a hearing be held on the issues raised by her cross motion for a money judgment. Appeal dismissed, sua sponte, without costs, or disbursements. That portion of the order from which an appeal is sought is merely a ruling that the issue of whether to grant the plaintiff’s cross motion for a money judgment could not be determined on the papers submitted for Special Term’s consideration and that a full hearing is required. In Sklarin v Sklarin (86 AD2d 606), we held that an order directing a judicial hearing to aid in the disposition of a motion does not affect a substantial right (see CPLR 5701, subd [a], par 2, cl [v]), and is therefore not appealable as of right. In accordance therewith, the instant appeal is dismissed. An appeal will lie from the order entered subsequent to the hearing. Titone, J. P., Lazer, Niehoff and Rubin, JJ., concur.